Citation Nr: 1423300	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression, to include as secondary to service-connected residuals of compression fracture L-2 .


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1974 to April 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Veteran filed a notice of disagreement in October 2002 regarding the original May 2002 rating decision which denied service connection for PTSD, claimed as depression, secondary to service-connected residuals of compression fracture L-2 vertebra.  A statement of the case was issued in January 2003, and the Veteran appealed the decision by filing a VA Form 9 which was received in February 2003.  The record reflects that the claim was never certified to the Board.  Because the Veteran had timely perfected his appeal to the original denial of service connection, the original claim remains pending and in appellate status until the benefit sought on appeal is granted, or a Board decision resolves the appeal.  Thus, the present appeal originates from the May 2002 rating decision, and not from any subsequent rating decisions issued by the RO.

The record reflects several psychiatric diagnoses, and so the issue has been recharacterized to expand the claim in consideration of all of the various diagnoses.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2012.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's currently diagnosed psychiatric disorder, identified as major depressive disorder, is related to an in-service personal assault. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, identified as major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims that his current psychiatric disability began in service.  In the summer of 1975, while at a transfer barracks in San Diego, the Veteran stated that he was assaulted around a pool table by a group of sailors, and pushed down a flight of stairs.  The next morning, he was sent to the Naval Hospital for treatment for pain in his back and ankle.  At his September 2012 Board hearing, the Veteran testified that he started feeling depressed following the assault and it had continued after leaving service, affecting both his professional and personal life.

The Veteran's service treatment records are silent regarding complaints, a diagnosis, or treatment for a psychiatric disability.  His records do show, however,  treatment and hospitalization at the Naval Hospital in San Diego for back and ankle problems in August 1975.

The Board finds the Veteran's statements both competent and credible as to the 1975 in-service assault.  He is certainly competent to report the occurrence of an assault in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran's statements regarding the assault have been consistent throughout the appeal, including when made to VA and private medical providers in the course of treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  They are also supported in part by in-service treatment and hospitalization for back and ankle problems in August 1975.  The Board finds no reason to doubt the credibility of the Veteran's statements.  Therefore, the Board finds that the requirement of an in-service injury, is established.

The evidence also shows that the requirement of a present disability has been established.  The Veteran has a current diagnosis of major depressive disorder.  The Veteran was diagnosed with major depressive disorder during VA treatment and at an August 2011 VA examination.  Private and VA treatment records show continuous treatment for depression.  

The Board notes that in the course of the appeal, the Veteran's claim was expanded to include service connection for PTSD due to personal trauma.  However, a review of the competent medical evidence of record does not show that the Veteran currently has a diagnosis of PTSD.  The Board acknowledges that a March 2002 VA examiner had had initially diagnosed PTSD, but then in a May 2002 addendum, could not provide a definite diagnosis for PTSD because her opinion was based on the Veteran's account of suffering multiple broken bones and a broken back during service, which was not corroborated by the service treatment records.  Also, while VA treatment records show the Veteran with a diagnosis of PTSD at various times, they are inconsistent and were diagnosed following short interactions (about 50 minutes) with the Veteran and appear to have been mostly based on his reported history.  There was no discussion of the specific criteria necessary for PTSD.  In addition, February 2007 and March 2007 records show a diagnosis of major depressive disorder, rule out PTSD from various VA treatment providers.  

Regarding the requirement of a nexus between the Veteran's major depressive disorder and the in-service assault, the August 2011 VA examiner, when diagnosing the Veteran with major depressive disorder in partial remission, opined that the Veteran's current diagnosis was partially associated with the 1975 in-service assault.  Therefore, all the elements necessary for service connection are therefore met and the claim for service connection for major depressive disorder is granted.


ORDER

Service connection for an acquired psychiatric disorder, identified as major depressive disorder, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


